Detailed Action 
1. 	This office action is in response to the communicated dated 26 November 2021 concerning application number 16/827,210 effectively filed on 23 March 2020. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1, 6-10, and 15-22 are pending, of which claims 1, 6, 10, 15, and 17 have been amended; claims 21-22 have been added; claims 2-5 and 11-14 have been cancelled; and claims 1, 6-10, and 15-22 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 26 November 2021, referred to herein as “the Arguments”, have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments within the updated text below. 
	Applicant argues that Sachs does not explicitly teach the amended limitation of applying electrodes on the opposite sides of the limb such that the interior muscle groups are stimulated to squeeze blood vessels within the limb resulting in enhanced return blood flow from the patient’s limb to the heart (pages 9-12 of the Arguments). The Examiner respectfully disagrees, as Sachs teaches the electrodes being configured to squeeze the limb or skeletal muscle that causes venous return to the heart ([0002, 0005, 0109, 0196]). Furthermore, as Sachs teaches the use of applying electrodes to any limb or muscle on the body ([0002, 0108-0109]), configuring the electrodes to be on opposite sides of the limb would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). Therefore, the Examiner respectfully maintains that Sachs suggests applying electrodes on opposite sides of the limb such that the interior muscle groups are stimulated to squeeze blood vessels. 
	Applicant argues that Sachs does not explicitly teach the amended limitation that recites an electric current that is passed from one pad to another on the opposite side of the limb (pages 9-12 of the Arguments). Furthermore, Applicant states that Sachs’ electrodes do not work together as opposite side pairs to stimulate the same muscle. The Examiner respectfully disagrees, as sequential stimulation patterns are used to pass the current from one electrode pad to another electrode pad located on the user’s limb [0104, 0108, 0145, 0196]. In other words, the stimulation current is passed from one electrode to another electrode in a logical order or sequence. Sachs also teaches that multiple electrode patches can be applied to one or more muscles on any limb of the body [0002, 0104, 0108-0109]. As stated previously above, configuring the electrodes to be on opposite sides of the limb, would be a matter of rearranging the known elements without producing a new and unexpected result (please see MPEP 2144.04). Therefore, the Examiner respectfully maintains that Sachs suggests an electric current that is passed from one pad to another on the opposite side of the limb to stimulate the same muscle. 
	Applicant argues that Sachs does not explicitly teach stimulation of the upper extremities (pages 9 and 12 of the Arguments). The Examiner respectfully disagrees, as Sachs teaches the use of applying electrodes on any limb or muscle of the body ([0002, 0108-0109]). Therefore, the Examiner respectfully maintains that Sachs suggests stimulation of the upper extremities. 

	Claim Objections
5. 	Claims 1, 10, and 17 are objected to because of the following informalities.
	Claims 1, 10, and 17 contain minor typographical and grammatical errors. 
- Claim 1, line 18: The Examiner suggests changing “from the patient’s limb to heart” to “from the patient’s limb to the heart”. 
	- Claim 10, line 2: The Examiner suggests changing “a first of a patient” to “a first limb of a patient”. 
	- Claim 10, lines 4-5: The Examiner suggests changing “a first arm second limb of the patient” to “a second limb of the patient”. 
	- Claim 17, line 13: The Examiner suggests changing “mechanotrasduction” to “mechanotransduction”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
6. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7. 	Claims 1, 10, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Based upon an analysis with respect to corresponding claims as a whole, the claims are determined to contain a limitation that is directed to a law of nature/natural principle. Claims 1, 10, and 17 recite wherein contraction of skeletal muscle within the limb imparts a squeezing force to blood vessels within the patient limb resulting in enhanced return blood flow from the patient’s limb to the heart. Specifically, the “enhanced return blood flow from the patient’s limb to the heart” is directed to the natural principle of contracting skeletal muscle. As enhanced return blood flow is a property of contracting skeletal muscle, claiming the enhanced return blood flow is akin to claiming the contraction of skeletal muscle.  A correlation that occurs naturally when a man-made product, such as a skeletal muscle stimulator, interacts with an anatomical feature of the body, such as a vessel to cause venous return (enhanced return blood flow to the heart), is considered a natural principle because, while it takes human action to trigger a manifestation of the correlation, the correlation exist in principle apart from any human action. Applicants are referred to Section II. 3 of the guidance memorandum, 2021 Interim Procedure for Subject Matter Eligibility Analysis of Process Claims. 

Claim Rejections - 35 USC § 103
8. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
9. 	Claims 1, 6, 8, 10, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 2020/0391021 A1) in view of Owen (US 2017/0216591 A1).
Regarding claim 1, Sachs teaches a device (muscle stimulation device [abstract]) comprising: 
a first receptacle operable to receive a first lead to a first pair of treatment electrodes (the first receptacle is considered to be one of the connection ports of the interface unit or ECG 16 which is configured for receiving the wires of the skin patches 12 [0024, 0093, 0109, 0113]. Each of the skin patches 12 have electrode portions 34a / 34b / 36 [0117-0118, FIG. 3]. Furthermore, eight or more skin patches 12 can be used at once [0109, 0196]); 
a second receptacle operable to receive a second lead to a second pair of treatment electrodes (the second receptacle is considered to be one of the connection ports of the interface unit or ECG 16 which is configured for receiving the wires or leads of the skin patches 12 [0024, 0093, 109, 0113]. Each of the skin patches 12 have multiple electrode portions 34a / 34b / 36 [0117-0118, FIG. 3]. Furthermore, eight or more skin patches 12 can be used at once [0109, 0196]); 
a third receptacle operable to receive a third lead to a third pair of treatment electrodes (the third receptacle is considered to be one of the connection ports of the ECG interface unit or ECG 16 which is configured for receiving the wires or leads of the skin patches 12 [0024, 0093, 0109, 0113]. Each of the skin patches 12 have electrode portions 34a / 34b / 36 [0117-0118, FIG. 3]. Furthermore, eight or more skin patches 12 can be used at once [0109, 0196]); 
a fourth receptacle operable to receive a fourth lead to a fourth pair of treatment electrodes (the fourth receptacle is considered to be one of the connection ports of the ECG interface unit or ECG 16 which is configured for receiving the wires or leads of the skin patches 12 [0024, 0093, 0109, 0113]. Each of the skin patches 12 have electrode portions 34a / 34b / 36 [0117-0118, FIG. 3]. Furthermore, eight or more skin patches 12 can be used at once [0109, 0196]);
a microcontroller configured to selectively supply a current to either or both of the first and second receptacles (microprocessor circuitry [0142]); 
wherein, with the first pair of electrodes applied to a distal location of a patient limb, the second pair of electrodes applied to a proximal location of a patient limb, the third pair of electrodes applied to the limb of the patient more proximally than the second pair of electrodes and the fourth pair of electrodes applied to the limb of the patient more proximally than the third pair (the electrodes can be arranged from distal to proximal on a patient’s leg and stimulation can be delivered sequential manner from distal to proximal [0104, 0145, 0196]), the microcontroller supplies current to the first receptacle, the second receptacle, the third receptacle, and the fourth receptacle in a sequential and overlapping manner to produce a sequential contraction of skeletal muscle in the patient limb from distal to proximal (tetanic contraction of skeletal muscle through sequential and simultaneous / overlapping pulses [0002, 0097, 0145, 0196-0197, FIG. 21B]. Furthermore, the contraction of the muscles occur from distal-to-proximal [0104, 0196]); and
wherein the electrode pairs are applied along the patient limb such that contraction of skeletal muscle within the limb imparts a squeezing force to blood vessels within the patient limb resulting in enhanced return blood flow from the patient’s limb to heart (the electrodes are configured to cause contraction in the limb to treat heart conditions [abstract, 0002, 0005]. Specifically, contracting skeletal muscles in the lower limb helps actively pump blood back to the heart [0005]). 
Sachs does not explicitly teach wherein the electrode pairs are applied along opposite sides of the patient limb. 
The Examiner respectfully submits, as Sachs teaches the use of electrodes on any part of the body (electrode skin patches 12 [0002, 0108-0109]), configuring the electrodes on opposite sides of the patient’s limb would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Sachs also does not explicitly teach wherein the application of the current to the patient’s limb is sufficient to induce endothelial mechanotransduction. 
	The prior art by Owen is analogous to Sachs, as they both teach sequential patterns of stimulation that induces tetanic skeletal muscle contractions and causes blood to flow towards the heart ([abstract, 0026, 0047]). 
	Owen teaches wherein the application of the current to the patient’s limb is sufficient to induce endothelial mechanotransduction ([abstract, 0002, 0053, 0065]).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sachs’ muscle stimulation device to induce endothelial mechanotransduction, as taught by Owen. The advantage of such modification will improve endothelial dysfunction through activation of the endocrine, paracrine, and autocrine processes in the endothelium (see paragraph [0065] by Owen). 
Regarding claim 6, Sachs in view of Owen suggests the device of claim 1. Sachs and Owen do not explicitly teach wherein the microcontroller selectively provides current to the first, second, third and fourth receptacles such that: 
the most distal pads receive current, then; 
250ms later, the second most distal pads receive current, then; 
250ms later, the third most distal pads receive current while, simultaneously, the current to the first pads is terminated, then; 
250ms later, the fourth most distal pads receive current while simultaneously the current to the second pads is terminated, then; 
250ms later current to the third most distal pads is terminated, then;
250ms later current to the fourth most distal pads is terminated.
The Examiner respectfully submits, as Sachs teaches the use of sequential and simultaneous stimulation ([0145]), configuring the electrode pairs to be sequentially activated 250 ms apart similar to the recited limitation above would be considered obvious to a person having ordinary skill in the art. The advantage of such modifications would allow for establishing a stimulation pattern that may decrease fatigue from stimulating one region too long by sequentially activating and deactivating electrodes every 250ms.
Regarding claim 8, Sachs teaches a control panel configured for adjusting amplitude of current provided via the first receptacle and second receptacle (control unit for adjusting stimulation amplitude [0133, 0248]).
Regarding claim 10, Sachs teaches a device (stimulation device [abstract]) comprising: 
a first plurality of electric leads for application via pairs of treatment pads to a first limb of a patient from a distal to a proximal location on the first limb (leads or wires are connected to the electrode skin patches 12 / 412 which are then attached to a subject’s limbs [0024, 0109, 0113, 0196]. Furthermore, the electrode patches 12 can be applied to the legs or any muscle group of the body [0002, 0108]);
a second plurality of electric leads for application via pairs of electric treatment pads to a second limb of the patient from a distal to a proximal location on the second limb (the leads are connected with the electrode skin patches 12 / 412 which are then attached to a subjects limb [0024, 0109, 0113, 0196]. Furthermore, the electrode patches 12 can be applied to the legs or any muscle group of the body [0002, 0108]); 
a third plurality of electric leads for application via pairs of electric treatment pads to a third limb of the patient from a distal to a proximal location on the third limb (the leads are connected with the electrode skin patches 12 / 412 which are then attached to a subjects limb [0024, 0109, 0113, 0196]. Furthermore, the electrode patches 12 can be applied to the legs or any muscle group of the body [0002, 0108]);
a fourth plurality of electric leads for application via pairs of electric treatment pads to a fourth limb of the patient from a distal to a proximal location on the fourth limb (the leads are connected with the electrode skin patches 12 / 412 which are then attached to a subjects limb [0024, 0109, 0113, 0196]. Furthermore, the electrode patches 12 can be applied to the legs or any muscle group of the body [0002, 0108]);
 a signal generator providing an electrical neuromuscular stimulation to the first plurality of pairs of treatment pads according to a wave-form (pulse generators [0092, 0164-0165]); 
wherein, for each limb with the respective first ,second, third, and fourth plurality of electric leads:
 the wave-form is applied in a sequential and overlapping manner to the first plurality of pairs of treatment pads such that the electrical neuromuscular stimulation progresses from the distal to the proximal location on the respective limb (sequential and simultaneous / overlapping pulses [0097, 0145, 0196-0197, FIG. 21B]);
wherein the first limb is a first arm of the patient, the second limb is a second arm of the patient, the third limb is a first leg of the patient, and the fourth limb is a second leg of the patient (the electrodes patches 12 can be applied to any part of the body [0002, 0108-0109]); and 
wherein for each of the first, second third, and fourth limb the electrical neuromuscular stimulation is sufficient to induce contraction skeletal muscle within the respective limb to impart a squeezing force to the blood vessels within the respective limb resulting in enhanced return blood flow from the respective limb to the patient’s heart (the electrodes are configured to cause contraction in the limb to treat heart conditions [abstract, 0002, 0005]. Specifically, the contraction of skeletal muscles helps actively pump blood back to the heart [0005, 0196]).
Sachs does not explicitly teach wherein, for each of the first, second, third, and fourth limb, each pair of treatment pads for each respective plurality of treatment pads is applied on an opposite side of the respective limb. 
The Examiner respectfully submits, as Sachs teaches the use of treatment pads (electrode patches 12 [0104, 0108-0109]), configuring the exact arrangement of treatment pads on the patient’s limb would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Sachs does not explicitly teach wherein the wave-form activates a first most distal pair of pads of the respective plurality of treatment pads and thereafter activates a second most distal pair of pads of the respective plurality of 35 {2075707;2}treatment pads while keeping the first most distal pair of pads of the respective plurality of treatment pads activated. 
The Examiner respectfully submits, as Sachs teaches sequential and simultaneous stimulation ([0145, 0196]), configuring the plurality of pairs of electrodes 12 / 412 to be activated in a sequential order and simultaneously active as recited above would have been obvious to a person having ordinary skill in the art. The advantage of such modification will allow for variations in stimulation patterns that alter the rate in which the muscles squeeze the blood upward toward the heart. 
Sachs does not explicitly wherein the wave-form deactivates the first most distal pair of pads of the respective plurality of treatment pads when a third most distal pair of pads of the respective plurality of treatment pads is activated. 
The Examiner respectfully submits, as Sachs teaches sequential stimulation based on timing ([0196]), configuring the first pair of treatment pads to deactivate when the third pair of treatment pads is active would have been obvious to a person having ordinary skill in the art. The advantage of such modification may prevent the stimulation cycle from fatiguing the user by limiting the amount of active stimulation electrodes. 
Sachs does not teach wherein the squeezing force to a blood vessel within the respective limb results in endothelial mechanotransduction.
 The prior art by Owen is analogous to Sachs, as they both teach sequential patterns of stimulation that induces tetanic skeletal muscle contractions and causes blood to flow towards the heart ([abstract, 0026, 0047]). 
Owen teaches wherein the squeezing force to a blood vessel within the respective limb results in endothelial mechanotransduction (the stimulation induces skeletal muscle contractions which causes venous return and endothelial mechanotransduction [abstract, 0002, 0053, 0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sachs’ muscle stimulation device to induce endothelial mechanotransduction, as taught by Owen. The advantage of such modification will improve endothelial dysfunction through activation of the endocrine, paracrine, and autocrine processes in the endothelium (see paragraph [0065] by Owen). 
Regarding claim 15, Sachs in view of Owen suggests the device of claim 10. Sachs and Owen do not explicitly teach wherein the wave-form is applied to the first and third plurality of treatment pads simultaneously, followed by application of the wave-form to the second and fourth treatment pads simultaneously.
The Examiner respectfully submits, as Sachs teaches simultaneous and sequential stimulation ([0145, 0196]), configuring the treatment pads to be simultaneously and sequentially activated as recited above would be obvious to a person having ordinary skill in the art. The advantage of such modifications would provide variations in stimulation patterns that alter the rate in which the different muscles squeeze the blood upward towards the heart. 
Regarding claim 16, Sachs in view of Owen suggests the device of claim 15. Sachs and Owen do not explicitly teach wherein application of the wave-form to the first and third plurality of treatment pads does not overlap with application of the wave-form to the second and fourth plurality of treatment pads.
The Examiner respectfully submits, as Sachs teaches a sequence or sequential pattern of electrode activation based on timing ([0145, 0196]), a person having ordinary skill in the art would have been led to configure the timing of the sequential activation pattern such that the first and third plurality of treatment pads do not overlap with the second and fourth plurality of treatment pads. The advantage of such modification may prevent possible body fatigue by limiting the amount of active treatment pads. 
Regarding claim 17, Sachs teaches a device (muscle stimulation device [abstract]) comprising: 
a signal generator operable to selectively provide current to a plurality of receptacles capable of inducing skeletal muscle contractions in a patient (the receptacles are considered the connection ports between the electrode leads and the pulse generator [0092-0093]. Furthermore, the stimulation causes skeletal muscle contractions [0002, 0092, 0097]); 
a plurality of leads from the receptacles to pairs of treatment pads that are selectively affixed to the extremities of a patient such that pairs of pads are applied to at least one limb at a plurality of locations on the limb ranging from distal to proximal (a plurality of leads or wires can be connected to the skin patches 12 / 412 which are arranged anywhere on a limb going from distal to proximal ([0093, 0108, 0113, 0196]. Figure 21 demonstrates an example of how the skin patches 412 can be arranged from distal to proximal on a limb [0196]); 
wherein the signal generator selectively applies the current inducing muscle contraction such that the contractions move from distal to proximal on the limb ([0196-0197]); and
 wherein the signal generator selectively applies the current inducing contractions in a provide biphasic ([0096]), symmetrical (the pulse amplitudes for anodic and cathodic pulse phases can be chosen to be equal / symmetrical [0165, see examples on FIGS. 17-19]), rectangular waveform ([0095]);
wherein the induced skeletal muscle contraction imparts a squeezing force to a blood vessel within the at least one limb resulting in enhanced return blood flow from the at least one limb to the patient’s heart (the electrodes are configured to cause contraction in the limb to treat heart conditions [abstract, 0002, 0005]. Specifically, contracting skeletal muscles in the lower limb helps actively pump blood back to the heart [0005]); 
wherein the plurality of pads are applied to stimulate at least two muscle groups within the at least one limb (the electrode patches 12 can be used to target multiple muscle groups within a limb [0004, 0104, 0108-0109]); 
wherein the signal generator applies current to each pair of treatment pads to pass current from one pad to another on the patient limb (sequential stimulation patterns are used to pass the current from one electrode pad to another electrode pad [0104, 0145, 0196]) 
Sachs does not explicitly teach each treatment pad of a pair on an opposite side of the limb from the other treatment pad of a pair. 
The Examiner respectfully submits, as Sachs teaches the use of treatment pads (electrode patches 12 [0104, 0108-0109]), configuring the exact arrangement of treatment pads on the patient’s limb would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Sachs does not teach wherein the squeezing force to a blood vessel within the at least one limb results in endothelial mechanotransduction.
 The prior art by Owen is analogous to Sachs, as they both teach sequential patterns of stimulation that induces tetanic skeletal muscle contractions and causes blood to flow towards the heart ([abstract, 0026, 0047]). 
Owen teaches wherein the squeezing force to a blood vessel within the at least one limb results in endothelial mechanotransduction (the stimulation induces skeletal muscle contractions which causes venous return and endothelial mechanotransduction [abstract, 0002, 0053, 0065]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sachs’ muscle stimulation device to induce endothelial mechanotransduction, as taught by Owen. The advantage of such modification will improve endothelial dysfunction through activation of the endocrine, paracrine, and autocrine processes in the endothelium (see paragraph [0065] by Owen). 
Regarding claim 19, Sachs in view of Owen suggests the device of claim 17. Sachs and Owen do not explicitly teach wherein the waveform overlaps the pairs of treatment pads such that at least two pairs of treatment pads provide current to the limb except at a start and end of the waveform. 
The Examiner respectfully submits, as Sachs teaches control of stimulation duty cycle between the electrodes ([0144-0145]), configuring the treatment pads to deliver simultaneous or overlapping stimulation except at a start and end of the wave would have been obvious to a person having ordinary skill in the art. The advantage of such modification will provide stimulation to a first and second limb simultaneously during the local position of the systolic pressure wave which is also known as period T11-T12 (see paragraph [0199]).   
Regarding claim 20, Sachs teaches wherein the signal generator provides a control panel for adjusting an amount of current delivered via the plurality of receptacles (parameters of the current, such as voltage, are adjusted based on feedback signals to achieve a satisfactory contraction [0152]).
Regarding claim 21, Sachs teaches wherein the first pair of electrodes is applied to a hand of the patient limb, the second pair of electrodes is applied to a forearm of the patient limb, the third pair of electrodes is applied to a bicep of the patient limb, and a shoulder of the patient limb (the electrode skin patches 12 / 412 are attached to a subject’s limbs [0024, 0109, 0113, 0196]. Specifically, the electrode patches 12 can be applied to any body part or muscle group on the body [0002, 0108]). 
Regarding claim 22, Sachs teaches wherein the first pair of electrode is applied to a foot of the patient limb, the second pair of electrodes is applied to a calf of the patient limb, the third pair of electrodes is applied to a lower thigh of the patient limb, and the fourth pair of electrodes is applied to an upper thigh of the patient limb (the electrode skin patches 12 / 412 are attached to a subject’s limbs [0024, 0109, 0113, 0196]. Specifically, the electrode patches 12 can be applied to any body part or muscle group on the body [0002, 0108]). 

10. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Owen, further in view of Herb et al. (US 2017/0056643 A1). 
Regarding claim 7, Sachs in view of Owen suggests the device of claim 6. Sachs teaches wherein the first, second, third, and fourth receptacles collectively provide biphasic ([0096, 0246]), symmetrical (symmetrical waveforms or the pulse amplitudes for anodic and cathodic pulse phases can be chosen to be equal [FIGS. 17-19, 0165]), rectangular ([0095]), and high-voltage waveforms to the limb via the treatment pads (adjustment of voltage strength for waveforms [0144]). 
Sachs and Owen do not explicitly teach providing milliamp waveforms to the limb via the treatment pads. 
The prior art by Herb is analogous to Sachs, as they both teach muscle stimulation of various limbs ([0055, 0074]). 
Herb teaches delivering milliamp waveforms to a limb via treatment pads (milliamp [0073]). 
Herb also teaches symmetrical, high-voltage, rectangular, and biphasic waveforms ([0073, claim 4]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the waveform suggested by Sachs in view of Owen to incorporate milliamps, as taught by Herb. The benefit of such modification will provide a measurement unit when averaging or comparing stimulation pulse amplitudes. 

11. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Owen, further in view of Mortara et al. (US Patent No. 5,704,351). 
Regarding claim 9, Sachs in view of Owen suggests the device of claim 1. Sachs and Owen do not explicitly teach a plurality of amplifiers interposing the microcontroller and the first and second receptacles.
The prior art by Mortara is analogous to Sachs, as they both signal electrodes for gathering electrocardiographic data relating to a subject ([abstract]). 
Mortara teaches a plurality of amplifiers interposing the microcontroller and the first and second receptacles (Applicant demonstrates this interposing amplifier structure on FIG. 9 with elements 912. Mortara demonstrates a similar interposing structure with amplifiers 200a-h and amplifier 206 on FIG. 5 [column 7 lines 60-67, column 8 lines 1-4, column 8 lines 33-46]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the microcontroller and receptacles suggested by Sachs in view of Owen with interposing amplifiers, as taught by Mortara. The benefit of adding the interposing amplifiers will provide a difference between each of the signals generated from the electrodes attached to user’s body (see [column 8 lines 33-40] within the reference by Mortara). 

12. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. in view of Owen, further in view of Bouton et al. (US 2015/0290451 A1). 
Regarding claim 18, Sachs in view of Owen suggests the device of claim 17. Sachs and Owen do not explicitly teach wherein the signal generator applies the current to each pair of treatment pads for about 500ms.
The prior art by Bouton is analogous to Sachs, as they both teach neuromuscular stimulation ([abstract]). 
Bouton teaches wherein the signal generator applies the current to each pair of treatment pads for about 500 ms (500 ms duration [0040]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the plurality of treatment pads suggested by Sachs in view of Owen to have a current with a 500 ms duration, as taught by Bouton. The benefit of this modification will provide alternative duration suitable for neuromuscular treatment. 

Statement on Communication via Internet
13. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
14. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Examiner respectfully directs Applicant to Cywinski (US 8,175,713 B1) which describes a stimulator for inducing tetanic skeletal muscle contractions. 

15. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792